Exhibit 10.1

July 17, 2006

William Leonard
3111 West Allegheny Avenue
Philadelphia, PA 19132

Re:                  Interim CEO

Dear Bill:

This letter agreement (“Agreement”) shall serve to evidence your appointment as
interim Chief Executive Officer of The Pep Boys — Manny, Moe & Jack (the
“Company”).

1.             Your appointment shall continue until the earliest of (i) the
appointment of a permanent Chief Executive Officer by the Board of Directors,
(ii) your removal by the Board of Directors or (iii) the tender of your
resignation to the Board of Directors.

2.             In exchange for your services, you shall receive a salary at a
monthly rate of $83,333, payable in accordance with the Company’s normal payroll
practices.  During your period of employment, you SHALL NOT be entitled to
receive any cash consideration on account of your service on the Board of
Directors, but shall be entitled to receive your customary equity grants.

3.             You specifically acknowledge that you SHALL NOT be entitled to
receive or participate in any of the Company’s welfare, retirement or other
benefits plans or receive any other perquisites.

4.             You shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by you during your employment by the Company or
any of its affiliated companies and which shall not be public knowledge (other
than by acts by you or your representatives in violation of this Agreement). 
Following the termination of your employment by the Company, you shall not,
without the prior written consent of the Company or as required by applicable
law, communicate or divulge any such information, knowledge or data to anyone
other than the Company and those designated by it.


--------------------------------------------------------------------------------




 

5.             This Agreement shall inure to the benefit of and be binding upon
the Company and its successors.   This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to principles of conflict of laws.  The parties hereto agree
that exclusive jurisdiction of any dispute regarding this Agreement shall be the
state or federal courts located in Philadelphia, Pennsylvania.  EACH PARTY
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY PROCEEDING OVER
ANY DISPUTE ARISING UNDER THIS AGREEMENT.  This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereto, and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.

 

Sincerely yours,

 

 

 

/s/THE PEP BOYS—MANNY, MOE & JACK

 

Acknowledged and agreed to by:

/s/ William Leonard


--------------------------------------------------------------------------------